DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Remarks/Arguments
The terminal disclaimer filed on 08/09/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,868,538 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The allowability of claims 1-7 is withdrawn in view of the newly discovered reference to Hatamian (US 2014/0183646 A1). Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatamian (US 2014/0183646 A1).
Regarding claim 1, Hatamian teaches a logic cell structure embodied on a non-transitory computer-readable medium, the logic cell structure comprising: 
a first portion (Fig. 8B, AP 822) arranged to be a first layout of a first semiconductor element (Fig. 5A, AP subcell, [0036] p-type 520 ), wherein the logic cell structure is formed on a substrate area (Fig. 4, 402, [0032] substrate 402); as viewed from a top of the substrate area, the first portion is placed in a first cell row of the substrate area (Fig. 8B, the row comprising subcells 820, 822, 824 and 820), the first cell row extends in a first direction, and the first portion has a first height in a second direction vertical to the first direction (Fig. 8B, the height of the AP subcell); 
a second portion (Fig. 8B, AN 828) arranged to be a second layout of a second semiconductor element ([0037] n-type 504), wherein as viewed from the top of the substrate area, the second portion is placed in a second cell row of the substrate area (the row comprising subcells 820, 826, 828, 820) and has the first height in the second direction ([0034] sub-cells can be interchangeable, thus heights of the sub-cells are same), and the first portion is separated from the second portion (Fig. 8B, AP 822, AN 828); and 
a third portion (Fig. 8B, CH 820 between AP 824 and AN 828), arranged to be a third layout of an interconnecting path (Fig. 5F, 512, [0042]) used for coupling the first semiconductor element and the second semiconductor element (Fig. 8A, interconnect between 822 and 828), wherein as viewed from the top of the substrate area, the third portion is placed within the substrate area, and the first portion, the second portion and the third portion are bounded by a bounding box with a height in the second direction and a width in the first direction (Fig. 8A, 8B, [0057] two-way NAND circuit); a center of the first portion and a center of the second portion are arranged in a third direction different from each of the first direction and the second direction (Fig. 8B, AP 822 – AN 828 is diagonal).
Regarding claim 2, all the limitations of claim 1 are taught by Hatamian.
Hatamian further teaches the logic cell structure, wherein the third direction is a diagonal direction of the bounding box (Fig. 8B, AP 822 – AN 828 is diagonal).
Regarding claim 3, all the limitations of claim 1 are taught by Hatamian.
Hatamian further teaches a logic cell structure, wherein the third portion has a second height in the second direction, and the second height is different from the first height (Fig. 7B, three C subcells are placed between AP 702 and AN 708 in vertical direction).
Regarding claim 4, all the limitations of claim 1 are taught by Hatamian.
Hatamian further teaches the logic cell structure, wherein the third portion has the first height in the second direction (0034] sub-cells can be interchangeable, thus heights of the sub-cells are same).
Regarding claim 6, all the limitations of claim 1 are taught by Hatamian.
Hatamian further teaches the logic cell structure, wherein the first portion and the second portion are located at opposite sides of the third portion in the second direction (Fig. 8B, AP822, CH820, AN828); 
the height of the bounding box is equal to or greater than a total of the first height of the first portion, the first height of the second portion, and a distance between the first portion and the second portion in the second direction (Fig. 8A, 8B, [0057] two-way NAND circuit, the bounding box is the boundary of two-way NAND circuit, i.e. Fig. 8B).
Regarding claim 7, all the limitations of claim 1 are taught by Hatamian.
Hatamian further teaches the logic cell structure, wherein the first portion and the second portion are located at opposite sides of the third portion in the second direction (Fig. 8B, AP822, CH820, AN828); 
the width of the bounding box is equal to or greater than a total of a first width of the first portion, a second width of the second portion, and a distance between the first portion and the second portion in the first direction (Fig. 8A, 8B, [0057] two-way NAND circuit, the bounding box is the boundary of two-way NAND circuit, i.e. Fig. 8B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hatamian (US 2014/0183646 A1).
Regarding claim 5, all the limitations of claim 1 are taught by Hatamian.
Hatamian does not explicitly teach an operating speed of a transistor included in the first semiconductor element formed according to the first portion is equal to an operating speed of a transistor included in the second semiconductor element formed according to the second portion.
However, Hatamian teaches the standard cells can vary in size to provide an optimal speed ([0025]). 
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to vary the transistor size in order to optimize the performance and thus to perform specific functions ([0025]) including, for example, equal rise/fall time for an inverter. 
Allowable Subject Matter
Claims 8-20 are allowed. Specifically, the independent claims 8 and 15 are allowed over the prior arts. The dependent claims 9-14 and 16-20 are allowed due to their dependencies to the said independent claims 8 and 15, respectively..
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, the prior arts fail to teach or reasonably suggest an integrated circuit, comprising:
a plurality of second-type doped rows, interleaved with the first-type doped rows; and 
a first logic cell, formed on the substrate area, the first logic cell comprising: a first portion, a second portion and a third portion, wherein as viewed from the top of the substrate area, the first portion has the first height in the second direction and placed in one of the first-type doped rows, the second portion is placed in one of the second-type doped rows disposed at one side of the one of the first-type doped rows, and the third portion is placed in another of the second-type doped rows disposed at another side of the one of the first-type doped rows, in combination with the other limitations of the claim.
Regarding claim 15, the prior arts fail to teach or reasonably suggest an integrated circuit, comprising:
a plurality of second-type doped rows, interleaved with the first-type doped rows; and 
a logic cell, formed on the substrate area, the logic cell comprising: a first portion, a second portion and a third portion, wherein as viewed from the top of the substrate area, each of the first portion and the second portion has the first height in the second direction, the first portion is placed in one of the first-type doped rows, the second portion is placed in another of the first-type doped rows, and the third portion is overlapped with two of the second-type doped rows, disposed at opposite sides of the one of the first-type doped rows respectively, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee (US 2010/0289111 A1) see Figure 5 teaches placement of cells with different heights on fixed-height rows.
Ko (US 2007/0290270 A1) see Figures 1-7 teaches placement of cells with different heights on fixed-height rows.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844